Bloodwoetii, J.
1. The court properly overruled tlxe demurrer to the petition.
(а) The assignment, a,copy of which is attached to the petition, is not an assignment of “an undivided interest in wages.” See, in this connection, Central of Ga. Ry. Co. v. King, 137 Ga. 369 (73 S. E. 632).
(б) The name “City Finance Company” imports a corporation. Weller v. Davis, 15 Ga. App. 79 (82 S. E. 593), and cit. See also Mattox v. State, 115 Ga. 212 (7) (41 S. E. 709).
*421Decided April 15, 1930.
Rehearing denied May 23, 1930.
E. F. Goodrum, J. L. B. Boyd, for plaintiff in error.
Luther V. Bloodworth, contra.
.2. The act creating the municipal court of Macon (Ga. L. 1913, p. 252, sec. 18) is broad enough in its terms to give to the judge of that court the right to direct a verdict. See Lynch v. Southern Express Co., 146 Ga. 68, 70 (90 S. E. 527). If there is any conflict between the opinion in this case and that in Shippey v. Owens, 17 Ga. App. 127 (2) (86 S. E. 407), this court is bound by the ruling of the Supreme Court.
3. The defendant admitted that on Eebruary 12, 1929, he was indebted to the plaintiff in the sum of $30. On the trial of this ease he testified: “On that day I renewed the loan by giving the paper sued on. The consideration of the present paper was the amount I owed them.” The fact that the amount of the verdict directed was for only $29.16, which is less than the amount that the defendant admitted that he owed the plaintiff, if an error, is one of which the defendant can not complain.
4. The judge of the superior court did not err in refusing to sanction the certiorari. Judgment affirmed.

Broyles, G. J., and Luke, J., concur.